UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 Commission file number: 000-52759 FIRST QUANTUM VENTURES INC. (Name of registrant as specified in its charter) Nevada 20-4743354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2101 Vista Parkway, Suite 292, West Palm Beach, FL (Address of principal executive offices)(Zip Code) (561) 228-6148 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes xNoo As of January 13, 2012, there were 101,879,232 shares of common stock outstanding. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Plan of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 6 Item 4 Controls and Procedures. 6 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 7 Item 1A. Risk Factors. 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information. 7 Item 6. Exhibits. 7 2 PART I - FINANCIAL INFORMATION These unaudited financial statements have been prepared by the Company, pursuant to the rules and regulations of the Securities and Exchange Commission. These financial statements and the notes attached hereto should be read in conjunction with the financial statements and notes included in the Company’s Form 8-K for its fiscal year ended August 31, 2011 as filed with the SEC on November 16, 2011. In the opinion of the Company, all adjustments, including normal recurring adjustments necessary to present fairly the financial position of the Company, as of November 30, 2010 and 2011 and the results of its operations and cash flows for the three month periods then ended have been included. The results of operations for the interim period are not necessarily indicative of the results for the full year. F-1 ITEM 1. FINANCIAL STATEMENTS First Quantum Ventures, Inc. (A Development Stage Company) Condensed Balance Sheet (Audited) November 30 August 31 ASSETS CURRENT ASSETS Cash $ $ Total current assets Intellectual property, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable and accrued liabilities $ $ Total Current Liabilities STOCKHOLDERS' EQUITY Common stock, $.001 par value: 500,000,000 authorized; 101,879,232 and 86,100,000 shares issued and outstanding on November 30, 2011 and August 31, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liability and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements F-2 First Quantum Ventures, Inc. (A Development Stage Company) Condensed Statements of Operations For the Period From January 28, 2011 (Inception) Through August 31, 2011 For the three From inception months ended January 28, 2011 November 30, through November 30, 2011 REVENUES $
